Citation Nr: 1631713	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  07-10 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to July 1984, August 1991 to July 1992, October 2001 to August 2002, and from February 2003 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection and increased ratings for a number of issues.  

The Board subsequently denied an increased rating for a right knee disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  In 2013 the Court granted a Joint Motion for Remand, vacated the Board's decision and returned the case to the Board.

In a decision dated in September 2014, the Board granted an increased, 20 percent rating for the right knee disability, and found that the issue of TDIU had been raised in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).   It found that the Veteran had alleged that his service-connected right knee disability essentially precluded him from working as a mail carrier.  

The issue of entitlement to a TDIU was remanded in September 2014 and October 2015 for further development.

As noted in the October 2015 remand, the Board recognizes that during the course of the appeal, the Veteran was awarded a combined schedular 100 percent disability rating for his service-connected disabilities, effective August 12, 2014.  As such, the RO limited the claim on appeal to entitlement to a TDIU prior to August 12, 2014.  However, the receipt of a 100 percent schedular disability evaluation for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU.  Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that a TDIU rating may still form the basis for assignment of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  As such, the issue of entitlement to a TDIU throughout the entire period of appeal remains before the Board.

In the prior remand, the issue of entitlement to a permanent and total rating was found to have been raised in a May 2015 statement.  The Agency of Original Jurisdiction (AOJ) has essentially recognized that the Veteran has a permanent and total disability by awarding his dependent daughter dependents education benefits (Chapter 35). 


FINDING OF FACT

The Veteran has been gainfully employed as a carrier technician with the United States Postal Service since November 12, 1994.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLSUIONS

There is no allegation of prejudice as to the notice or assistance received by the Veteran.  The AOJ essentially complied with the prior remand by obtaining records; including employment information from the Veteran's employer.  It did not make a specific determination as to whether the Veteran's employment was marginal, but it obtained information that showed his employment was not marginal and the Board's prior remand put the Veteran on notice that marginal employment was a factor for consideration in determining his entitlement to TDIU.  There is no prejudice to the Veteran in the failure to make a specific finding with regard to marginal employment.  The AOJ sought to comply with the Board instruction to obtain clarifications from the Veteran's employer with regard to whether there were any special accommodations made for the Veteran, but the employer declined to provide this information.

A TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable. 38 C.F.R. § 4.16(a) (2015). 

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment shall generally be found to exist when a veteran's earned annual income does not exceed the poverty threshold for one person as established by the United States Department of Commerce, Bureau of the Census.  Marginal employment may also be found to exist on a facts found basis.  Id.  The regulation provides two bases for finding that employment is marginal.  Ortiz-Valles v. McDonald, 28 Vet. App. 65, 71 (2016).

The Veteran has a 100 percent combined disability rating and he has met the percentage criteria for consideration of a TDIU pursuant to 38 C.F.R. § 4.16(a), since October 16, 2006, when his combined rating reached 70 percent.

Although the Veteran may have suggested at one point that he was no longer capable of employment as a mail handler; records from his employer show that he has been employed in that capacity since 1994.  At a VA PTSD examination in February 2015, the Veteran reported that he remained employed and in February 2016, the United States Postal Service verified the Veteran's employment.

Records from his employer show that in 2015 and 2016, he worked between 40 and 91 hours every pay period of approximately two weeks; except for several weeks when he was apparently off.  His salary was well in excess of the poverty rate for a single individual, which was $12, 221 in 2015.  United States Census Bureau (May 16, 2016); accessed at www.census .gov/data/tables/time-series/demo/income-poverty/historical-poverty-thresholds.html.  The Veteran's employer reported gross pay per pay period that always exceeded $2,000 and at times exceeded $3100, because he was payed for overtime.

The Veteran's employment was obviously not in a family business or sheltered workshop, because the United States Postal Service is neither of these things.  There is no other evidence, including contentions by the Veteran, that the employment could be found marginal on a facts found basis.   

Accordingly, the evidence is against a finding that the Veteran's employment is marginal and he is found to have been gainfully employed at all times while his claim has been pending.  As such, reasonable doubt does not arise and the claim is denied.


ORDER

Entitlement to a TDIU is denied.


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


